HIGHLY ION-SELECTIVE COMPOSITE POLYMER ELECTROLYTE MEMBRANES COMPRISING METAL-ION BLOCKING LAYER, REDOX FLOW BATTERIES COMPRISING THE SAME, AND ELECTROCHEMICAL DEVICES COMPRISING THE SAME
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to communication filed on 10/27/2021:
Claims 1, 6, 11-14 have been amended; claims 3-5, and 16 have been cancelled. Claims 20-24 have been newly added. No new matter has been entered.
Previous rejections under 103 have been withdrawn due to amendment.

Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 6-15, and 17-19 have been considered and are persuasive. However, claims 20, and 22-24 have been newly added and are rejected under 35 USC 102(a)(1) as written below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 discloses “a metal ion-blocking layer a surface”. Is this a “metal ion-blocking layer surface” or does the metal ion-blocking layer comprise a surface?
Claims 21-24 are rejected for their dependence on claim 20.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 20 and 22-24 are rejected under 35 U.S.C. 102(a)(1) being anticipated by Sadasue et al. (US 2009/0263699 A1).
Regarding claim 20, Sadasue teaches a composite polymer electrolyte membrane (Abstract) comprising: a support membrane comprising a cation conductive polymer (Paragraph 0108 and fig. 4 discloses a cation exchange resin membrane, element 402. Further, paragraphs 0087-0089 disclose the membrane comprises a cation conductive polymer.) and
a metal ion-blocking layer comprising a surface stacked on the support membrane (Paragraphs 0108 and 0111 discloses an intermediate layer, element 408, which is an anionic exchange resin membrane.), and an opposite surface that is stabilized with fluorine or silicon functional groups attached to the surface, or is stabilized with fluorine or silicon elements doped into the surface. (Paragraph 0108 discloses an adhesive layer, element 404, on the surface of the intermediate layer, element 408. Further, paragraphs 0071 discloses the adhesive layer comprises silicon.)
Regarding claim 22, Sadasue teaches the composite polymer electrolyte membrane according to claim 20, wherein the support membrane comprises a non-porous separator that includes a cation conductive polymer or a porous separator of which pores are filled with a cation conductive polymer (Paragraphs 0042-0045).
Regarding claim 23, Sadasue teaches the composite polymer electrolyte membrane according to claim 20, wherein the cation conductive polymer comprises; a sulfonic acid group-containing cation conductive polymer of perfluorosulfonic acid, poly(styrene sulfonic acid) (PSSA), sulfonated poly(ether ether ketone) (SPEEK), sulfonated poly(ether sulfone) (SPES), sulfonated poly(aryl ether ketone) (SPAEK), sulfonated polybenzimidazole (S-PBI), sulfonated poly(phenylene oxide) (SPPO), or sulfonated polyimide (SPI), or. a perfluorosulfonic acid-based electrolyte or hydrocarbon-based polymer electrolyte (Paragraph 0089 discloses a styrene sulfonic acid.)
Regarding claim 24, Sadasue teaches the composite polymer electrolyte membrane according to claim 20, wherein the metal-ion blocking layer comprises an anion exchange polymer, or an anion exchange polymer electrolyte material, wherein the anion exchange polymer is polypyrrole, polyaniline, fluorinated polyaniline and poly(fluoroaniline), polypyridine, polyazepine, polycarbazole, and polyindole (Paragraph 0157 discloses polyaniline.), and
the anion exchange polymer electrolyte material is a chloro- or bromomethylated polymer to which at least one anion exchange group selected from trimethyl amine, imidazolium, phosphonium, ammonium, guanidinium and benzimidazolium is bound (Paragraph 0118).

Allowable Subject Matter
Claims 1, 2, 6-15, and 17-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 1 has been amended with the allowable subject matter of claim 5. As such, previous rejections under 35 USC 102(a)(1) and 103 have been withdrawn.
Claim 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729